PER CURIAM.
In 1957 defendant entered a plea of guilty to an indictment charging nonsupport of his children. At that time the court, as authorized by ORS 167.610, permitted defendant to file a bond conditioned that he would furnish his wife and children with support. And, pursuant to the statute, the court suspended sentence subject to performance by defendant of the court order for support. In 1961, a show cause order was entered as provided by ORS 167.615 and a bench warrant issued for defendant’s arrest for failure to perform. Defendant was a resident of Idaho and was not arrested until almost two years had passed. After his arrest a hearing was held. The trial court found defendant had failed to support his children and sentenced defendant to six months in jail. Defendant appeals.
The contentions made by defendant here are without merit. The record supports the trial court’s findings. There would be no basis upon which this court could reverse.
Judgment affirmed.